DETAILED ACTION
This office action is in response to the correspondence filed on 02/19/2019. This application is a 371 of PCT/EP2017/068072 that has a foreign application DE102016215520.2 filed 08/18/2016. Claims 16-32 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/19/2019, 02/28/2019, 10/19/2020, and 01/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: information-processing units associated with… in claims 16-21. The information-processing units are associated with the hardware-secured zones, but it is unclear if they have hardware structure themselves. Please clarify the intended interpretation.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations: information-processing units associated with… in claims 16-21 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure to perform the claimed function. In claims 16-21, specifically independent claim 16 states the information-processing units communicate with each other on a basis of an asymmetric encryption method. There is no disclosure of any particular structure, either explicitly or inherently, to perform the communicating functions. The use of the terms information-processing units are not adequate structure for performing the communicating functions because they do not describe a particular structure for performing the functions. As would be recognized by those of ordinary skill in the art, the term communicating refers to sending and/or receiving packets or messages, and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 27, it cites “a further zone key pair”. However, since this further zone key pair is not used in any further operations besides being generated and stored, such claim limitations are directed toward non-functional descriptive language, which holds no patentable weight. 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaked et al. (WIPO WO 2016/122513 A1 per IDS, referred to as Shaked).
	Regarding claim 31, Shaked anticipates,
Claim 31 (new). A hardware module, comprising:
an encryption unit to store securely at least one private key of a key pair of an asymmetric encryption system and to perform cryptographic operations using the private key. (Shaked: Fig. 1; first encryption module 106, second encryption module 108 (encryption unit) with first private key 106B; second private key 108B. [0066]; the first encryption module 308A includes a first private key for data encryption, the second encryption module 308B includes a second private key for data encryption.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-20, 22-23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shaked, in view of Rubin (US Patent No. 6,990,581 B1, referred to as Rubin).
Regarding claims 16, 22, and 32, taking claim 16 as exemplary, Shaked discloses,
Claim 16 (new). A configuration for secure electronic data communication… the configuration comprising:
hardware-secured zones; (Shaked: Fig. 1; first data system 102, second data system 104.)
information-processing units communicating with each other on a basis of an asymmetric encryption method, (Shaked: Fig. 1; [0022]; first data element 102A, second data element 104A. private and public key cryptography.) each of said information-processing units is associated with one of said hardware-secured zones in which a respective one of said information-processing units is disposed; (Shaked: Fig. 1)
a zone key pair including a public zone key and a private zone key is associated with each of said hardware-secured zones; and (Shaked: [0021], [0022]; first private key 106B, second private key 108B, public key cryptography (common keys used in encryptions).)
each of said hardware-secured zones having an encryption unit (Shaked: Fig. 1; first encryption module 106, second encryption module 108.)  being a hardware module and (Shaked: [0067]; first encryption module 308A is coupled to first data system 304 through communication link (e.g., a bus), second encryption module 308B is coupled to second data system 306 through communication link (e.g., a bus).) is constructed to store said private zone key securely and (Shaked: Fig. 1; first private key 106B; second private key 108B.) to perform cryptographic operations using said private zone key. (Shaked: [0066]; the first encryption module 308A includes a first private key for data encryption, the second encryption module 308B includes a second private key for data encryption.)
Rubin teaches,
…secure electronic data communication according to a publish-subscribe pattern (Rubin: Coln. 5, ls. 50-55; the system user/subscriber 205 may publish his certified mail public key issue by the service provider/certifying authority 140 so that the rest of the world, e.g., Internet/broadband network subscribers, knows his public key and can verify a certified mail message left for the system user/subscriber 205.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Rubin of into the teachings of Shaked with a motivation to enable a caller to prove that they have left a voice mail or multimedia mail message for the called party by using cryptography to authenticate a message by multiple subscribers (Rubin abstract and Coln. 32, ls. 32-61).


Regarding claim 17, the combination of Shaked and Rubin discloses, 
	Claim 17 (new). The configuration according to claim 16, 
Shaked further discloses,
wherein at least one of said hardware-secured zones is a server or a virtual machine on a server. (Shaked: [0014-0015])

Regarding claims 18 and 23, taking claim 18 as exemplary, the combination of Shaked and Rubin discloses, 
Claim 18 (new). The configuration according to claim 16, 
Rubin further discloses,
wherein said information-processing units include a first information-processing unit of a first zone of said hardware-secured zones is constructed to publish a message, wherein the message is cryptographically secured using the private zone key that is associated with said first zone, and in that a second information-processing unit of said information-processing units is constructed to authenticate the message, using the public zone key associated with said first zone, as a message that has been published by said first information-processing unit of said first zone. (Rubin: Coln. 1, l. 65 – Coln. 2, l. 3; the system user's customer premises equipment and cryptography software will generate a private key (used to electronically sign messages) and a public key (used to verify the electronic signature) for the user. Coln. 5, ls. 50-55; the system user/subscriber 205 may publish his certified mail public key issue by the service provider/certifying authority 140 so that the rest of the world, e.g., Internet/broadband network subscribers, knows his public key and can verify a certified mail message left for the system user/subscriber 205. The system user/subscriber 205 may transmit his public key at the time a certified mail message is sent.)
The same motivation that was utilized for combining Shaked and Rubin as set forth in claim 16 is equally applicable to claim 18.


Regarding claim 19, the combination of Shaked and Rubin discloses, 
Claim 19 (new). The configuration according to claim 18, 
Shaked does not explicitly disclose, however Rubin teaches,
wherein said first information-processing unit is constructed to integrate an item of sender information into the message, and wherein said second information-processing unit is constructed to evaluate the sender information for establishing an identity of a sender of the message. (Rubin: Coln. 3, ls. 32 –61; the electronically signed message and the certificate may be subsequently used to 
The same motivation that was utilized for combining Shaked and Rubin as set forth in claim 16 is equally applicable to claim 19.


Regarding claim 20, the combination of Shaked and Rubin discloses, 
Claim 20 (new). The configuration according to claim 16, 
Shaked further discloses,
wherein said information-processing units are in a form of technical units, in a form of control programs of said technical units, and/or in a form of processes that can be executed on a server or a virtual machine on a server. (Shaked: [0014-0015])


Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shaked, in view of Rubin, further in view of Mizunuma (US Pub No. 2014/0173287 A1, referred to as Mizunuma).
Regarding claims 21 and 26, taking claim 21 as exemplary, the combination of Shaked and Rubin discloses, 
Claim 21 (new). The configuration according to claim 16, 
Shaked does not explicitly disclose, however Mizunuma teaches,
wherein each said encryption unit of said hardware-secured zones is constructed to:
generate a new zone key pair which contains a new public zone key and a new private zone key; and (Mizunuma: [0327]; generate new key pair.)
the new public zone key through a message that is secured using a previous private zone key. (Mizunuma: [0327]; the new public key is signed with the previous private key.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mizunuma into the combination of Shaked and Rubin with a motivation to ensure a person claims their own identity in the process of generating new signatures by signing a new public key with the previous private key (Mizunuma: [0327]).


Claims 24-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaked, in view of Rubin, further in view of Orsini et al. (US Pub No. 2007/0160198 A1, referred to as Orsini).
Regarding claim 24, the combination of Shaked and Rubin discloses, 
Claim 24 (new). The method according to claim 23, 
Shaked does not explicitly disclose, however Rubin teaches,
wherein the publishing step includes the following sub-steps: 
generating the message by the first information-processing unit; (Rubin: Coln. 3, ls. 54-57; a certified mail message is created.)
The same motivation that was utilized for combining Shaked and Rubin as set forth in claim 16 is equally applicable to claim 24.
Shaked does not explicitly disclose, however Orsini teaches,
determining a hash value relating to the message; (Orsini: [0283]; hash of the contract/message.)
digitally signing the hash value using the private zone key, by the encryption unit of the first zone; (Orsini: [0283]; signs the hash of the contract with the user's private key.)
attaching a signed hash value to the message by the first information-processing unit; and (Orsini: [0283]; sends this signed hash to another party.)
publishing the message, together with an attached digitally signed hash value, by the first information-processing unit. (Orsini: [0283]; signing the complete message on its own behalf, i.e., including a hash of the complete message (including the user's signature) encrypted with the private key 510 in addition to the signed hash.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Orsini into the combination of Shaked and Rubin with a motivation to provide additional security by encrypting the original data, the portions of data, or both (Orsini abstract).


Regarding claim 25, the combination of Shaked and Rubin discloses, 
Claim 25 (new). The method according to claim 23, 
Shaked does not explicitly disclose, however Orsini teaches,
wherein the step of authenticating the message by the second information-processing unit includes the following sub-steps:
determining a reference hash value relating to the message; (Orsini: [0457]; hash value is taken.)
verifying the hash value attached to the message on a basis of the public zone key that is associated with the first zone, by the encryption unit of the hardware-secured zone with which the second information-processing unit is associated; and (Orsini: [0292]; cryptographic SPM 2030 makes a number of operations available to the user system 105 or a vendor system 120 which might not otherwise be available. These functions include without limitation: encryption and decryption of 
comparing a verified hash value with the reference hash value. (Orsini: [0457]; each portion of data (or alternatively, less than all portions of data according to some interval or by a random or pseudo-random sampling) is compared to the appended hash value or values and an action may be taken.)
The same motivation that was utilized for combining Shaked, Rubin and Orsini as set forth in claim 24 is equally applicable to claim 25.


Regarding claim 29, the combination of Shaked, Rubin and Orsini discloses, 
Claim 29 (new). The method according to claim 24, 
Shaked does not explicitly disclose, however Orsini teaches,
wherein the digitally signing step is an encryption step of the hash value. (Orsini: [0292]; cryptographic SPM 2030 makes a number of operations available to the user system 105 or a vendor system 120 which might not otherwise be available. These functions include without limitation: encryption and decryption of documents; issuance of digital certificates; digital signing of documents; verification of digital signatures; and such other operations as will be apparent to those of skill in the art.)
The same motivation that was utilized for combining Shaked, Rubin and Orsini as set forth in claim 24 is equally applicable to claim 29.


Regarding claim 30, the combination of Shaked, Rubin and Orsini discloses, 
Claim 30 (new). The method according to claim 25, 
Shaked does not explicitly disclose, however Orsini teaches,
wherein the verifying step is a decryption step. (Orsini: [0292]; cryptographic SPM 2030 makes a number of operations available to the user system 105 or a vendor system 120 which might not otherwise be available. These functions include without limitation: encryption and decryption of documents; issuance of digital certificates; digital signing of documents; verification of digital signatures; and such other operations as will be apparent to those of skill in the art.)
The same motivation that was utilized for combining Shaked, Rubin and Orsini as set forth in claim 24 is equally applicable to claim 30.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shaked, in view of Rubin, further in view of Unagami et al. (US Pub No. 2016/0057114 A1, referred to as Unagami).
Regarding claim 27, the combination of Shaked and Rubin discloses, 
Claim 27 (new). The method according to claim 22, 
Shaked does not explicitly disclose, however Unagami teaches,
which further comprises performing the following steps for at least one of the hardware-secured zones:
generating a further zone key pair containing a further public zone key and a further private zone key, wherein a key length of keys of the further zone key pair may differ from a key length of keys of the zone key pair; (Unagami: [0009]; a plurality of public key pairs each including a secret key and a public key corresponding to the secret key and having a different key length can be stored.)
associating the further zone key pair with the hardware-secured zone; and (Unagami: [0009]; associating key pairs to a device.)
securely storing the further private zone key in the encryption unit of the hardware-secured zone. (Unagami: [0009]; storing key pairs to a device.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Unagami into the combination of Shaked and Rubin with a motivation to maintain a high security level by including storing multiple key pairs with different key length (Unagami abstract).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shaked, in view of Rubin, further in view of Mizunuma, and further in view of Murray et al. (US Pub No. 2011/0051927 A1, referred to as Murray).
Regarding claim 28, the combination of Shaked, Rubin and Mizunuma discloses, 
Claim 28 (new). The method according to claim 26, 
Shaked does not explicitly disclose, however Murray teaches,
which further comprises:
publishing a message by a first information-processing unit of the information-processing units of a first zone of the hardware-secured zones, wherein the message is cryptographically secured using a first private zone key that is associated with the first zone, and wherein the message is additionally cryptographically secured using a second private zone key that is associated with the first zone and is different from the first private zone key. (Murray: [0008]; data can be encrypted with a first key and additionally with a second key.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Murray into the combination of Shaked, Rubin and .
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of secure data sharing using encryption keys.
Dixon; Brett W. et al. (US 20140372748 A1) 
Helland, Patrick J. et al. (US 20050204139 A1) 
ZIMMERMAN; SCOTT et al. (US 20170055148 A1) 
Please see PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435